United States Court of Appeals
                     For the First Circuit


No. 18-1622

   GINA CROSSETTI, as Personal Representative of the Estate of
                    Robert A. Crossetti, Jr.,

                      Plaintiff, Appellant,

                               v.

                     CARGILL, INCORPORATED,

                      Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

      [Hon. Katherine A. Robertson, U.S. Magistrate Judge]


                             Before

                 Torruella, Lynch, and Kayatta,
                         Circuit Judges.


     Robert R. Herrick, with whom Nicholson Herrick LLP was on
brief, for appellant.
     Robert J. Gilbertson, with whom Jenny Gassman-Pines,
Caitlinrose H. Fisher, Greene Espel PLLP, Jeffrey E. Poindexter,
Elizabeth S. Zuckerman, and Bulkley Richardson & Gelinas LLP were
on brief, for appellee.


                          May 13, 2019
           LYNCH,      Circuit   Judge.        Massachusetts       Rule    of   Civil

Procedure 4(j) requires a plaintiff to effect service of process

within ninety days of filing suit.                 Mass. R. Civ. P. 4(j).

Massachusetts courts accord this deadline "the respect reserved

for a time bomb."       Comm'r of Rev. v. Carrigan, 698 N.E.2d 23, 28

(Mass. App. Ct. 1998) (quoting Braxton v. United States, 817 F.2d
238, 241 (3d Cir. 1987)).        The plaintiff in this removed diversity

suit failed to meet that deadline.

           In     a    thoughtful      opinion,    the     court     granted     the

defendant's motion to dismiss for insufficient timely service of

process.   Crossetti v. Cargill, Inc., No. 3:18-CV-30002-KAR, 2018
WL 2770130, at *1 (D. Mass. June 8, 2018).               The court also denied

the plaintiff's motion for an extension of time to perfect service

of process.      Id.   We affirm.

                                        I.

           We briefly describe the relevant background, taking the

complaint's allegations as true for these purposes.                   In November

2014,   Robert    Crossetti,     Jr.,   died    from     work-related      injuries

sustained from a machine owned and "superintende[d]" by Cargill,

Inc.    Gina Crossetti, as personal representative of Robert's

estate, sued Cargill in Massachusetts Superior Court on September

28, 2017, bringing claims for negligence and wrongful death.                     The

statutes   of     limitations     on    Crossetti's       claims     ran    shortly

thereafter, on November 19, 2017.              See Mass. Gen. Laws ch. 260,


                                       - 2 -
§ 2A (three years for negligence); Mass. Gen. Laws ch. 229, § 2

(same for wrongful death).

           Cargill maintains a registered agent to accept service

of process in Massachusetts, but Crossetti served Cargill with

process by mail.     See Mass. R. Civ. P. 4(e)(3).         On November 29,

2017,   Crossetti     mailed   a    certified     letter      to    "Cargill

Incorporated"   in   which   she   enclosed   a   copy   of   the   summons,

complaint, civil action cover sheet, and scheduling order.               For

purposes of this appeal, it is not contested that this service of

process was invalid because "Massachusetts law requires that, in

the case of a corporation, service be made on 'the president,

treasurer, clerk, resident agent appointed pursuant to section 49

of chapter 156D, cashier, secretary, agent or other officer in

charge of its business, or, if no such officer is found . . . any

member of the corporation.'"       Crossetti, 2018 WL 2770130, at *2

(quoting Mass. Gen. Laws ch. 223, § 37).

           Cargill removed the action to federal court on January

2, 2018, and moved to dismiss based on insufficient service of

process a week later, on January 9, 2018.            Also on January 9,

Crossetti filed a motion to extend the time to perfect service of

process.   The court granted Cargill's motion to dismiss because

Crossetti had failed to properly serve Cargill with process within

ninety days of filing her complaint and had not shown good cause




                                   - 3 -
to excuse that failure.       Crossetti, 2018 WL 2770130, at *3-4

(applying Mass. R. Civ. P. 4(j)).

            The court also denied Crossetti's motion to extend time

to perfect service of process under Massachusetts Rule 6(b).       Id.

at *6.      The relevant provision of that rule applies after a

deadline passes and allows for an enlargement of time when failure

to meet the deadline "was the result of excusable neglect."       Mass.

R. Civ. P. 6(b)(2).   The court concluded that, under Massachusetts

law, Rule 6(b) did not relieve Crossetti of her burden of showing

"good cause" under Rule 4(j).     Crossetti, 2018 WL 2770130, at *6.

The court did not reach whether Crossetti had shown "excusable

neglect."

                                  II.

            "We review for abuse of discretion a dismissal for

insufficient   service   of   process."   Calderón   Serra   v.   Banco

Santander P.R., 747 F.3d 1, 7 (1st Cir. 2014).       Finding no such

abuse here, we affirm.

            Rule 4(j) requires a plaintiff to effect service of

process within ninety days of filing.       Mass. R. Civ. P. 4(j).

Failure to meet this deadline may be excused only for "good cause."

Id.   "Good cause is 'a stringent standard requiring diligen[t]'

albeit unsuccessful effort to complete service within the period

prescribed by the rule."       Carrigan, 698 N.E.2d at 26 (quoting




                                 - 4 -
Shuman v. Stanley Works, 571 N.E.2d 633, 635 (Mass. App. Ct.

1991)).

             Crossetti argues that Cargill had "evaded" service or

"concealed" the defect in service and that the court erred in

failing to recognize this as "good cause."               As a matter of state

law, both arguments are meritless.             Cargill did not evade service;

indeed, it maintained a registered agent in Massachusetts to

receive   service,      whom    Crossetti      chose   not    to    utilize.   See

Carrigan, 698 N.E.2d at 26 ("[W]e observe that the [plaintiff]

offers    few   facts    to    support     [her]   characterization       of   [the

defendant] as evading service . . . .").                 And Cargill did not

conceal the defect in process, nor was Cargill under any duty to

notify Crossetti of the defect.             Crossetti would have discovered

the   defect    had   she     read   the   relevant    rule    of    Massachusetts

procedure.      "Failure to read a rule is the antithesis of good

cause."    Tuke v. United States, 76 F.3d 155, 156 (7th Cir. 1996).

The court did not abuse its discretion in concluding that Crossetti

had not shown "good cause."

             This also disposes of Crossetti's claim for an extension

of time under Rule 6(b)(2).          Massachusetts case law clearly states

that the Rule 4(j) "good cause" standard applies when "a plaintiff

files a [Rule 6(b)(2)] motion to extend after expiration of the

original ninety-day period."           Passatempo v. McMenimen, 960 N.E.2d
275, 293 n.30 (Mass. 2012); see Carrigan, 698 N.E.2d at 27 n.5.


                                       - 5 -
             III.

We affirm.




             - 6 -